Motion Granted; Affirmed and Memorandum Opinion filed April 8, 2014.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-13-00229-CR

                            ORLEAN AYERS, Appellant
                                             V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 597938

                MEMORANDUM                             OPINION
       This is an appeal from the trial court’s January 8, 2013, order finding post-
conviction DNA test results pursuant to Chapter 64 of the Texas Code of Criminal
Procedure were not favorable to appellant.1 Appellant’s appointed counsel filed a
brief in which he concludes the appeal is wholly frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

       1
         This court affirmed appellant’s 1992 conviction for aggravated robbery. See Ayers v.
State, 879 S.W.2d 176 (Tex. App.—Houston [14th Dist.] 1994, no pet.).
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant was provided a
copy of the record, and he has now filed two pro se responses to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and the pro se
responses, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. We need not address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the order of the trial court is affirmed.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish —Tex. R. App. P. 47.2(b).




                                          2